Exhibit 10.1

Form of Subscription Terms

NeoMagic Corporation

3250 Jay Street

Santa Clara, California 95054

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms and agrees with you as follows:

1. The subscription terms set forth herein (the “Subscription”) are made as of
the date set forth below between NeoMagic Corporation, a Delaware corporation
(the “Company”), and the Investor.

2. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor (i) such number
of shares (the “Shares”) of common stock, par value $0.001 per share, of the
Company (the “Common Stock”), and (ii) such number of Warrants to purchase
Common Stock (the “Warrants” in the form attached hereto as Exhibit B, and
together with the Shares, the “Securities”) as is set forth on the signature
page hereto (the “Signature Page”) for a purchase price of $4.58 per Security.
The Investor acknowledges that the offering is not a firm commitment
underwriting and that there is no minimum offering amount.

3. The completion of the purchase and sale of the Securities shall occur at a
closing (the “Closing”) that, in accordance with Rule 15c6-1 promulgated under
the Securities Exchange Act of 1934, as amended, is expected to occur on or
about December 6, 2006. At the Closing, (a) the Company shall cause its transfer
agent to release to the Investor the number of Securities being purchased by the
Investor and (b) the aggregate purchase price for the Securities being purchased
by the Investor will be delivered by or on behalf of the Investor to the
Company. The Investor shall settle the Shares via DWAC and the provisions set
forth in Exhibit A hereto shall be incorporated herein by reference as if set
forth fully herein.

4. The offering and sale of the Securities are being made pursuant to the
Registration Statement and the Prospectus (as such terms are defined below). The
Investor acknowledges that the Company intends to enter into subscriptions in
substantially the same form as this Subscription with certain other investors
and intends to offer and sell (the “Offering”) up to an aggregate of 2,500,000
shares of Common Stock and Warrants to purchase 1,250,000 shares of Common Stock
pursuant to the Registration Statement and Prospectus. The Investor acknowledges
and agrees that there is no minimum offering amount.

5. The Company has filed with the Securities and Exchange Commission (the
“Commission”) a prospectus (the “Base Prospectus”) and a final prospectus
supplement (collectively, the “Prospectus”) with respect to the registration
statement (File No. 333-133088) reflecting the Offering, including all
amendments thereto, the exhibits and any schedules thereto, the documents
otherwise deemed to be a part thereof or included therein by the rules and
regulations of the Commission (the “Rules and Regulations”) and any registration
statement relating to the Offering and filed pursuant to Rule 462(b) under the
Rules and Regulations (collectively, the “Registration Statement”), in
conformity with the Securities Act of 1933, as amended (the “Securities Act”),
including Rule 424(b) thereunder. The Investor hereby confirms that it has had
full access to the Base Prospectus and the Company’s periodic reports and other
information incorporated by reference therein, and was able to read, review,
download and print such materials.



--------------------------------------------------------------------------------

6. The Company has entered into a Placement Agency Agreement (the “Placement
Agreement”), dated November 30, 2006 with A.G. Edwards & Sons, Inc. (the
“Placement Agent”), which will act as the Company’s placement agent with respect
to the Offering and receive a fee in connection with the sale of the Securities.
The Placement Agreement contains certain representations and warranties of the
Company. The Company acknowledges and agrees that the Investor may rely on the
representations and warranties made by it to the Placement Agent in Section 3 of
the Placement Agreement in the form attached hereto as Exhibit C, to the same
extent as if such representations and warranties had been incorporated in full
herein and made directly to the Investor. Capitalized terms used, but not
otherwise defined, herein shall have the meanings ascribed to such terms in the
Placement Agreement.

7. The obligations of the Company and the Investor to complete the transactions
contemplated by this Subscription shall be subject to the following:

a. The Company’s obligation to issue and sell the Securities to the Investor
shall be subject to: (i) the receipt by the Company of the purchase price for
the Securities being purchased hereunder as set forth on the Signature Page and
(ii) the accuracy of the representations and warranties made by the Investor and
the fulfillment of those undertakings of the Investor to be fulfilled prior to
the Closing Date.

b. The Investor’s obligation to purchase the Securities will be subject to the
condition that the Placement Agent shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to closing in the Placement Agreement have not been satisfied.

8. The Company hereby makes the following representations, warranties and
covenants to the Investor:

a. The Company has the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by this Subscription and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Subscription by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Subscription has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.

b. The Company shall (i) before the opening of trading on The Nasdaq Global
Market on the next trading day after the date hereof, issue a press release,
disclosing all material aspects of the transactions contemplated hereby and
(ii) make such other filings and notices in the manner and time required by the
Commission with respect to the transactions contemplated hereby. The Company
shall not identify the Investor by name in any press release or public filing,
or otherwise publicly disclose the Investor’s name, without the Investor’s prior
written consent, unless required by law or the rules and regulations of any
self-regulatory organization which the Company or its securities are subject.

9. The Investor hereby makes the following representations, warranties and
covenants to the Company:

a. The Investor represents that (i) it has had full access to the Base
Prospectus, the Prospectus Supplement and the Company’s periodic reports and
other information incorporated by reference therein, prior to or in connection
with its receipt of this Subscription, (ii) it is knowledgeable, sophisticated
and experienced in making, and is qualified to make, decisions with respect to
investments in securities representing an investment decision like that involved
in the purchase of the Securities, and (iii) it does not have any agreement or
understanding, directly or indirectly, with any person or entity to distribute
any of the Securities.

 

ST-2



--------------------------------------------------------------------------------

b. The Investor has the requisite power and authority to enter into this
Subscription and to consummate the transactions contemplated hereby. The
execution and delivery of this Subscription by the Investor and the consummation
by it of the transactions contemplated hereunder have been duly authorized by
all necessary action on the part of the Investor. This Subscription has been
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

c. The Investor understands that nothing in this Subscription or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

d. Neither the Investor nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
has, directly or indirectly, as of the date of this Subscription, engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales involving the Company’s securities) since the earlier to occur
of (i) the time that the Investor was first contacted by the Placement Agent or
the Company with respect to the transactions contemplated hereby and (ii) the
date that is the tenth (10th) trading day prior to the date of this
Subscription. “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Investor covenants
that neither it, nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
will engage in any transactions in the securities of the Company (including,
without limitation, Short Sales) prior to the time that the transactions
contemplated by this Subscription are publicly disclosed.

e. The Investor represents that, except as set forth below, (i) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (ii) it is
not a, and it has no direct or indirect affiliation or association with any,
NASD member or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the date hereof, and
(iii) neither it nor any group of investors (as identified in a public filing
made with the Commission) of which it is a member, acquired, or obtained the
right to acquire, 20% or more of the Common Stock (or securities convertible or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:

 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

10. Notwithstanding any investigation made by any party to this Subscription,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the execution of this Subscription, the
delivery to the Investor of the Securities being purchased and the payment
therefor.

11. If, at the time the Company files its Annual Report on Form 10-K for the
fiscal year ended January 28, 2007 (the “Annual Report”), the Company does not
meet the Transaction Requirements for a

 

ST-3



--------------------------------------------------------------------------------

primary offering by the Company set forth in Section I.B.1. of the General
Instructions to Form S-3 (or any equivalent successor provision), as interpreted
by the staff of the Commission, thus rendering the Registration Statement and
the Prospectus used to issue the Securities in the Offering ineffective, the
Company shall, within ninety (90) days prior to the one-year anniversary of the
Closing Date, prepare and file with the Commission a registration statement on
an appropriate form (the “Resale Registration Statement”) in accordance with the
Securities Act and the Exchange Act covering the resale of the shares of Common
Stock underlying the Warrants. The Company shall use its reasonable efforts to
have the Resale Registration Statement declared effective by the Commission as
soon as possible after the initial filing, and in any event no later than sixty
(60) days after the initial filing, and agrees to use its reasonable efforts to
respond promptly to any Commission comments or questions regarding the Resale
Registration Statement. The Company will maintain the effectiveness of the
Resale Registration Statement from the date of the effectiveness of the Resale
Registration Statement until the earlier to occur of (i) the expiration of the
Warrants and (ii) the date all of the shares of Common Stock underlying the
Warrants have been sold or may be sold pursuant to Rule 144(k) under the
Securities Act.

12. This Subscription may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

13. In case any provision contained in this Subscription should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

14. This Subscription will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.

15. This Subscription may be executed in one or more counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

16. The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Subscription shall constitute written confirmation
of the Company’s sale of Securities to such Investor.

17. In the event that the Placement Agreement is terminated by the Placement
Agent pursuant to the terms thereof, this Subscription shall terminate without
any further action on the part of the parties hereto.

 

ST-4



--------------------------------------------------------------------------------

INVESTOR SIGNATURE PAGE

Number of Shares:                                                         

Number of Warrants:                                                         

(such number to be equal to 50% of the number of Shares being purchased by the
Investor)

Purchase Price Per Security: $                                        

Aggregate Purchase Price: $                                             

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of:             , 2006

 

 

         INVESTOR             By:   

 

         Print Name:   

 

         Title:   

 

         Name that Securities are to be registered:   

 

     

Mailing Address:   

 

           

 

           

 

        

Taxpayer Identification Number:                                         
                

Manner of Settlement of the Shares: DWAC (see Exhibit A for explanation and
instructions)

Agreed and Accepted this              day of                                 
2006:

NEOMAGIC CORPORATION

 

By:  

 

Title:  

 

Sales of the Securities purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

 

ST-5



--------------------------------------------------------------------------------

EXHIBIT A

TO BE COMPLETED BY INVESTOR

SETTLING VIA DWAC

Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth on the Signature Page
of the Subscription to which this Exhibit A is attached, and released by
Computershare Investor Services, the Company’s transfer agent (the “Transfer
Agent”), to the Investor at the Closing.

 

Name of DTC Participant (broker-dealer at

which the account or accounts to be credited with

the Shares are maintained)

  

 

DTC Participant Number   

 

Name of Account at DTC Participant being credited with the Shares   

 

Account Number at DTC Participant being credited with the Shares   

 

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THE SUBSCRIPTION TO
WHICH THIS EXHIBIT A IS ATTACHED BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR TO THE
FOLLOWING ACCOUNT:

PNC Bank New Jersey

ABA#: 031207607

Account Name: Lowenstein Sandler PC Attorney Trust Account

Account #: 8025720131

Such funds shall be held in escrow pursuant to an escrow agreement entered into
between Lowenstein Sandler PC (the “Escrow Agent”), the Placement Agent and the
Company (the “Escrow Agreement”) until the Closing and delivered by the Escrow
Agent on behalf of the Investor to the Company upon the satisfaction, in the
sole judgment of the Placement Agent, of the conditions set forth in
Section 7(b) of the Subscription to which this Exhibit A is attached. The
Company and the Investor agree to indemnify and hold the Escrow Agent harmless
from and against any and all losses, costs, damages, expenses and claims
(including, without limitation, court costs and reasonable attorneys fees)
(“Losses”) with

 

A-1



--------------------------------------------------------------------------------

respect to the funds held in escrow pursuant hereto or arising under the Escrow
Agreement, unless it is finally determined that such Losses resulted directly
from the willful misconduct or gross negligence of the Escrow Agent. Anything in
this paragraph to the contrary notwithstanding, in no event shall the Escrow
Agent be liable for any special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.

Investor acknowledges that the Escrow Agent acts as counsel to the Placement
Agent, and shall have the right to continue to represent the Placement Agent, in
any action, proceeding, claim, litigation, dispute, arbitration or negotiation
in connection with the Offering, and Investor hereby consents thereto and waives
any objection to the continued representation of the Placement Agent by the
Escrow Agent in connection therewith based upon the services of the Escrow Agent
under the Escrow Agreement, without waiving any duty or obligation the Escrow
Agent may have to any other person.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFER AS SET FORTH IN
SECTION 3 HEREOF.

NEOMAGIC CORPORATION

WARRANT

 

Warrant No. __    Original Issue Date: December 6, 2006

NEOMAGIC CORPORATION, a Delaware corporation (the “Company”), hereby certifies
that, for value received,                          or its permitted registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of              shares of common stock, $0.001 par value (the “Common Stock”),
of the Company (each such share, a “Warrant Share” and all such shares, the
“Warrant Shares”) at an exercise price equal to $5.20 per share (as adjusted
from time to time as provided herein, the “Exercise Price”), at any time and
from time to time on or after the date occurring one year after the Closing Date
(the “Anniversary Date”) (or earlier as provided in Section 4(a) hereof) and
through and including December 6, 2011 (the “Expiration Date”), and subject to
the following terms and conditions:

This Warrant is one of a series of warrants issued pursuant to that certain
Securities Subscription Agreement, dated November 30, 2006, by and among the
Company and the Purchasers identified therein (the “Purchase Agreement”). All
such warrants are referred to herein, collectively, as the “Warrants.” The
original issuance of the Warrants by the Company pursuant to the Purchase
Agreement has been registered pursuant to a Registration Statement on Form S-3
(File No. 333-133088) (the “Registration Statement”).

1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.

2. List of Warrant Holders. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the initial
Holder or, as the case may be, any registered assignee to which this Warrant is
permissibly assigned hereunder from time to time). The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

-1-



--------------------------------------------------------------------------------

3. List of Transfers; Restrictions on Transfer.

(a) This Warrant and the Warrant Shares are subject to the restrictions on
transfer set forth in this Section 3.

(b) The Company shall register any such transfer of all or any portion of this
Warrant in the Warrant Register, upon (i) surrender of this Warrant, with the
Form of Assignment attached hereto duly completed and signed, to the Company at
its address specified herein and (ii) delivery by the transferee of a written
statement to the Company certifying that the transferee is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and making the
representations and certifications set forth in Section 9(a) of the Purchase
Agreement, to the Company at its address specified in the Purchase Agreement.
Upon any such registration or transfer, a new Warrant to purchase Common Stock,
in substantially the form of this Warrant (any such new Warrant, a “New
Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations in respect of
the New Warrant that the Holder has in respect of this Warrant.

(c) This Warrant may only be transferred to a transferee who is an “accredited
investor.” In the event that the Registration Statement is not effective at any
time that this Warrant is exercised and this Warrant is exercised for cash
pursuant to Section 10(a), (i) the Warrant Shares issued upon such exercise
shall be “restricted securities,” (ii) the stock certificate evidencing the
Warrant Shares shall bear a restrictive legend referring to the Securities Act
of 1933, and (iii) as a condition precedent to issuance of the Warrant Shares
upon such exercise, the Holder shall be required to execute an investment
representation statement in the form provided by the Company as evidence of the
Holder’s qualifications to purchase Common Stock in a “private placement” that
is exempt from registration pursuant to Section 4(2) of the Securities Act of
1933.

4. Exercise and Duration of Warrants.

(a) All or any part of this Warrant shall be exercisable by the registered
Holder in any manner permitted by Section 10 of this Warrant at any time and
from time to time on or after the Trigger Date (as defined in Section 4(c)) and
through and including the Expiration Date. Subject to Section 11 hereof, at 5:00
p.m., New York City time, on the Expiration Date, the portion of this Warrant
not exercised prior thereto shall be and become void and of no value and this
Warrant shall be terminated and no longer outstanding. In addition, if cashless
exercise would be permitted under Section 10(b) of this Warrant, then all or
part of this Warrant may be exercised by the registered Holder utilizing such
cashless exercise provisions at any time, or from time to time, on or after the
date occurring six months after the Closing Date (the “Six-Month Date”) and
through and including the Expiration Date.

(b) The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),

 

-2-



--------------------------------------------------------------------------------

completed and duly signed, and (ii) if such Holder is not utilizing the cashless
exercise provisions set forth in this Warrant, payment of the Exercise Price for
the number of Warrant Shares as to which this Warrant is being exercised. The
date such items are delivered to the Company (as determined in accordance with
the notice provisions hereof) is an “Exercise Date.” The delivery by (or on
behalf of) the Holder of the Exercise Notice and the applicable Exercise Price
as provided above shall constitute the Holder’s certification to the Company
that its representations contained in Section 9(a) of the Purchase Agreement are
true and correct as of the Exercise Date as if remade in their entirety (or, in
the case of any transferee Holder that is not a party to the Purchase Agreement,
such transferee Holder’s certification to the Company that such representations
are true and correct as to such assignee Holder as of the Exercise Date). The
Holder shall not be required to deliver the original Warrant in order to effect
an exercise hereunder. Execution and delivery of the Exercise Notice shall have
the same effect as cancellation of the original Warrant and issuance of a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares.

(c) The term “Trigger Date” shall mean the Anniversary Date; provided, however,
that if at the time that the Company files its Annual Report on Form 10-K for
the fiscal year ending January 28, 2007, the Company meets the Transaction
Requirements for a primary offering by the Company set forth in Section I.B.1.
of the General Instructions to Form S-3 (or any equivalent successor provision),
as interpreted by the staff of the Securities and Exchange Commission, then
exercisability shall be accelerated and “Trigger Date” shall mean the Six-Month
Date.

5. Delivery of Warrant Shares.

(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than three Trading Days after the Exercise Date) issue or cause to be
issued and cause to be delivered to or upon the written order of the Holder and
in such name or names as the Holder may designate (provided that, if the
Registration Statement is not then effective and the Holder directs the Company
to deliver a certificate for the Warrant Shares in a name other than that of the
Holder or an Affiliate of the Holder, it shall deliver to the Company on the
Exercise Date an opinion of counsel reasonably satisfactory to the Company to
the effect that the issuance of such Warrant Shares in such other name may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws), a
certificate for the Warrant Shares issuable upon such exercise, free of
restrictive legends unless the Registration Statement is not then effective or
the Warrant Shares are not freely transferable without volume restrictions
pursuant to Rule 144(k) under the Securities Act. The Holder, or any Person
permissibly so designated by the Holder to receive Warrant Shares, shall be
deemed to have become the holder of record of such Warrant Shares as of the
Exercise Date. If the Warrant Shares can be issued without restrictive legends,
the Company shall, upon the written request of the Holder, use its best efforts
to deliver, or cause to be delivered, Warrant Shares hereunder electronically
through the Depository Trust and Clearing Corporation or another established
clearing corporation performing similar functions, if available; provided, that,
the Company may, but will not be required to, change its transfer agent if its
current transfer agent cannot deliver Warrant Shares electronically through the
Depository Trust and Clearing Corporation.

 

-3-



--------------------------------------------------------------------------------

(b) If by the close of the third Trading Day after delivery of an Exercise
Notice, the Company fails to deliver to the Holder a certificate representing
the required number of Warrant Shares in the manner required pursuant to
Section 5(a), and if after such third Trading Day and prior to the receipt of
such Warrant Shares, the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall, within three Trading Days after
the Holder’s request and in the Holder’s sole discretion, either (1) pay in cash
to the Holder an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Warrant Shares) shall terminate or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Warrant Shares and pay cash to the Holder in an amount equal
to the excess (if any) of the Buy-In Price over the product of (A) such number
of Warrant Shares, times (B) the closing bid price on the date of the event
giving rise to the Company’s obligation to deliver such certificate.

(c) To the extent permitted by law, the Company’s obligations to issue and
deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

 

-4-



--------------------------------------------------------------------------------

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares that are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of Common Stock for no consideration
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of Common Stock covered by the preceding paragraph), (iii) rights or warrants to
subscribe for or purchase any security, or (iv) any other asset (in each case,
“Distributed Property”), then, upon any exercise of this Warrant that occurs
after the record date fixed for

 

-5-



--------------------------------------------------------------------------------

determination of stockholders entitled to receive such distribution, the Holder
shall be entitled to receive, in addition to the Warrant Shares otherwise
issuable upon such exercise (if applicable), the Distributed Property that such
Holder would have been entitled to receive in respect of such number of Warrant
Shares had the Holder been the record holder of such Warrant Shares immediately
prior to such record date.

(c) Fundamental Transactions. If, at any time while this Warrant is outstanding
(i) the Company effects any merger or consolidation of the Company with or into
another Person, in which the shareholders of the Company as of immediately prior
to the transaction own less than a majority of the outstanding stock of the
surviving entity, (ii) the Company effects any sale of all or substantially all
of its assets in one or a series of related transactions, (iii) any tender offer
or exchange offer (whether by the Company or another Person) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property, or (iv) the Company effects
any reclassification of the Common Stock or any compulsory share exchange
pursuant to which the Common Stock is effectively converted into or exchanged
for other securities, cash or property (each, a “Fundamental Transaction”), then
the Holder shall have the right thereafter to receive, upon exercise of this
Warrant, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant (the “Alternate Consideration”). The Company shall not effect
any such Fundamental Transaction unless prior to or simultaneously with the
consummation thereof, any successor to the Company, surviving entity or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holder, such
Alternate Consideration as, in accordance with the foregoing provisions, the
Holder may be entitled to purchase, and the other obligations under this
Warrant. The provisions of this paragraph (c) shall similarly apply to
subsequent transactions analogous to a Fundamental Transaction.

(d) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to paragraph (a) of this Section 9, the number of Warrant Shares
that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the adjusted number of Warrant Shares shall be the
same as the aggregate Exercise Price in effect immediately prior to such
adjustment.

(e) Subsequent Equity Sales.

(i) Except as provided in subsection (e)(iii) hereof, if and whenever the
Company shall issue or sell, or is, in accordance with any of subsections
(e)(ii)(l) through (e)(ii)(4) hereof, deemed to have issued or sold, any shares
of Common Stock for no consideration or for a consideration per share less than
the Exercise Price in effect immediately prior to the time of such issue or
sale, then and in each such case (a “Trigger Issuance”) the then-existing
Exercise Price shall be reduced, as of the close of business on the effective
date of the Trigger Issuance, to a price determined as follows:

 

-6-



--------------------------------------------------------------------------------

Adjusted Exercise Price =    (A x B) + D        A+C

                        where

“A” equals the number of shares of Common Stock outstanding, including
Additional Shares of Common Stock (as defined below) deemed to be issued
hereunder, immediately preceding such Trigger Issuance;

“B” equals the Exercise Price in effect immediately preceding such Trigger
Issuance;

“C” equals the number of Additional Shares of Common Stock issued or deemed
issued hereunder as a result of the Trigger Issuance; and

“D” equals the aggregate consideration, if any, received or deemed to be
received by the Company upon such Trigger Issuance;

provided, however, that in no event shall the Exercise Price after giving effect
to such Trigger Issuance be greater than the Exercise Price as of immediately
prior to such Trigger Issuance.

For purposes of this subsection (e), “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this subsection (e), other than Excluded Issuances (as defined in
subsection (e)(iii) hereof).

(ii) For purposes of this subsection 9(e), the following subsections (e)(ii)(l)
to (e)(ii)(4) shall also be applicable:

(1) Issuance of Rights or Options. In case at any time the Company shall in any
manner grant (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, Common Stock or any stock or security convertible into or
exchangeable for Common Stock (such warrants, rights or options being called
“Options” and such convertible or exchangeable stock or securities being called
“Convertible Securities”), whether or not such Options or the right to convert
or exchange any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon the exercise of such
Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting of such Options, plus (y) the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such Options, plus (z), in the case of such Options that relate
to Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or upon the conversion
or exchange of all such Convertible Securities issuable upon the exercise of
such Options) shall be less than the Exercise Price in effect

 

-7-



--------------------------------------------------------------------------------

immediately prior to the time of the granting of such Options, then the total
number of shares of Common Stock issuable upon the exercise of such Options or
upon conversion or exchange of the total amount of such Convertible Securities
issuable upon the exercise of such Options shall be deemed to have been issued
for such price per share as of the date of granting of such Options or the
issuance of such Convertible Securities and thereafter shall be deemed to be
outstanding for purposes of adjusting the Exercise Price. Except as otherwise
provided in subsection 9(e)(ii)(3), no adjustment of the Exercise Price shall be
made upon the actual issue of such Common Stock or of such Convertible
Securities upon exercise of such Options or upon the actual issue of such Common
Stock upon conversion or exchange of such Convertible Securities.

(2) Issuance of Convertible Securities. In case the Company shall in any manner
issue (directly and not by assumption in a merger or otherwise) or sell any
Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per share
for which Common Stock is issuable upon such conversion or exchange (determined
by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount received or receivable by the Company as
consideration for the issue or sale of such Convertible Securities, plus (y) the
aggregate amount of additional consideration, if any, payable to the Company
upon the conversion or exchange thereof, by (ii) the total number of shares of
Common Stock issuable upon the conversion or exchange of all such Convertible
Securities) shall be less than the Exercise Price in effect immediately prior to
the time of such issue or sale, then the total maximum number of shares of
Common Stock issuable upon conversion or exchange of all such Convertible
Securities shall be deemed to have been issued for such price per share as of
the date of the issue or sale of such Convertible Securities and thereafter
shall be deemed to be outstanding for purposes of adjusting the Exercise Price,
provided that (a) except as otherwise provided in subsection 9(e)(ii)(3), no
adjustment of the Exercise Price shall be made upon the actual issuance of such
Common Stock upon conversion or exchange of such Convertible Securities and
(b) no further adjustment of the Exercise Price shall be made by reason of the
issue or sale of Convertible Securities upon exercise of any Options to purchase
any such Convertible Securities for which adjustments of the Exercise Price have
been made pursuant to the other provisions of subsection 9(e).

(3) Change in Option Price or Conversion Rate. Upon the happening of any of the
following events, namely, if the purchase price provided for in any Option
referred to in subsection 9(e)(ii)(l) hereof, the additional consideration, if
any, payable upon the conversion or exchange of any Convertible Securities
referred to in subsections 9(e)(ii)(l) or 9(e)(ii)(2), or the rate at which
Convertible Securities referred to in subsections 9(e)(ii)(l) or 9(e)(ii)(2) are
convertible into or exchangeable for Common Stock shall change at any time
(including, but not limited to, changes under or by reason of provisions
designed to protect against dilution), the Exercise Price in effect at the time
of such event shall forthwith be readjusted to the Exercise Price that would
have been in effect at such time had such Options or Convertible Securities
still outstanding provided for such changed purchase price, additional
consideration or conversion rate, as the case may be, at the time initially
granted, issued or sold. On the termination of any Option for which any
adjustment was made pursuant to this subsection 9(e) or any right to convert

 

-8-



--------------------------------------------------------------------------------

or exchange Convertible Securities for which any adjustment was made pursuant to
this subsection 9(e) (including without limitation upon the redemption or
purchase for consideration of such Convertible Securities by the Company), the
Exercise Price then in effect hereunder shall forthwith be changed to the
Exercise Price that would have been in effect at the time of such termination
had such Option or Convertible Securities, to the extent outstanding immediately
prior to such termination, never been issued.

(4) Consideration for Stock. In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the gross amount received by the Company
therefor. In case any shares of Common Stock, Options or Convertible Securities
shall be issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company shall be deemed to be the
fair value of such consideration as determined in good faith by the Board of
Directors of the Company. In case any Options shall be issued in connection with
the issue and sale of other securities of the Company, together comprising one
integral transaction in which no specific consideration is allocated to such
Options by the parties thereto, such Options shall be deemed to have been issued
for such consideration as determined in good faith by the Board of Directors of
the Company. If Common Stock, Options or Convertible Securities shall be issued
or sold by the Company and, in connection therewith, other Options or
Convertible Securities (the “Additional Rights”) are issued, then the
consideration received or deemed to be received by the Company shall be reduced
by the fair market value of the Additional Rights (as determined using the
Black-Scholes option pricing model or another method mutually agreed to by the
Company and the Holder). The Board of Directors of the Company shall respond
promptly, in writing, to an inquiry by the Holders as to the fair market value
of the Additional Rights. In the event that the Board of Directors of the
Company and the Holder are unable to agree upon the fair market value of the
Additional Rights, the Company and the Holder shall jointly select an appraiser,
who is experienced in such matters. The decision of such appraiser shall be
final and conclusive, and the cost of such appraiser shall be borne evenly by
the Company and the Holder.

(iii) Notwithstanding the foregoing, no adjustment will be made under this
paragraph (e) in respect of: (i) the issuance of securities upon the exercise or
conversion of any Common Stock or Common Stock Equivalents issued by the Company
prior to the date hereof, (ii) the grant of options, warrants, Common Stock or
other Common Stock Equivalents under any duly authorized Company stock option,
restricted stock plan or stock purchase plan, whether now existing or hereafter
approved by the Company and its stockholders, and the issuance of Common Stock
in respect thereof, (iii) the issuance of securities in connection with a
Strategic Transaction, (iv) the issuance of securities to vendors, or (v) the
issuance of securities in a transaction described in Section 9(a) or 9(b). For
purposes of this paragraph, a “Strategic Transaction” means a transaction or
relationship in which (1) the Company issues shares of Common Stock to a Person
that the Board of Directors of the Company determined in good faith is, itself
or through its Subsidiaries, an operating company in a business synergistic with
the business of the Company (or a shareholder thereof) and (2) the Company
expects to receive benefits in addition to the investment of funds, but shall
not include (x) a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to a Person whose primary
business is investing in securities or (y) issuances to lenders.

 

-9-



--------------------------------------------------------------------------------

(iv) Upon any adjustment to the Exercise Price pursuant to Section 9(e)(i)
above, the number of Warrant Shares purchasable hereunder shall be adjusted by
multiplying such number by a fraction, the numerator of which shall be the
Exercise Price in effect immediately prior to such adjustment and the
denominator of which shall be the Exercise Price in effect immediately
thereafter. Notwithstanding any other provisions in this Section 9 to the
contrary, the Exercise Price shall in no event be reduced to a price less than
$4.58 per share (subject to adjustment pursuant to Section 9(a) above). This
provision shall not restrict the number of shares of Common Stock that a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a
transaction contemplated by Section 9 of this Warrant.

(f) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

(g) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will, at the written request of the
Holder, promptly compute such adjustment in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment, including a
statement of the adjusted Exercise Price and adjusted number or type of Warrant
Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s Transfer Agent.

(h) Notice of Corporate Events. If, while this Warrant is outstanding, the
Company (i) declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, including without limitation any
granting of rights or warrants to subscribe for or purchase any capital stock of
the Company or any Subsidiary, (ii) authorizes or approves, enters into any
agreement contemplating or solicits stockholder approval for any Fundamental
Transaction or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then, except if such notice and the
contents thereof shall be deemed to constitute material non-public information,
the Company shall deliver to the Holder a notice describing the material terms
and conditions of such transaction at least 10 Trading Days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all reasonable steps to give Holder the practical
opportunity to exercise this Warrant prior to such time; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice.

 

-10-



--------------------------------------------------------------------------------

10. Payment of Exercise Price. The Holder may pay the Exercise Price in one of
the following manners:

(a) Cash Exercise. The Holder may deliver immediately available funds; or

(b) Cashless Exercise. If an Exercise Notice is delivered at a time when the
Registration Statement (or, in lieu thereof, a resale registration statement on
Form S-3 covering the resale of the Warrant Shares) is not then effective, then
the Holder may notify the Company in an Exercise Notice of its election to
utilize cashless exercise, in which event the Company shall issue to the Holder
the number of Warrant Shares determined as follows:

X = Y [(A-B)/A]

where:

X = the number of Warrant Shares to be issued to the Holder.

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

B = the Exercise Price.

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.

11. Limitations on Exercise. Notwithstanding anything to the contrary contained
herein, the number of Warrant Shares that may be acquired by the Holder upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Holder and its Affiliates and any other Persons whose beneficial ownership
of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 9.999% (the “Maximum
Percentage”) of the total number of issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. Each delivery of an Exercise Notice hereunder will
constitute a representation by the Holder that it has evaluated the limitation
set forth in this Section and determined that issuance of the full number of
Warrant Shares requested

 

-11-



--------------------------------------------------------------------------------

in such Exercise Notice is permitted under this Section. The Company’s
obligation to issue shares of Common Stock in excess of the limitation referred
to in this Section shall be suspended (and, except as provided below, shall not
terminate or expire notwithstanding any contrary provisions hereof) until such
time, if any, as such shares of Common Stock may be issued in compliance with
such limitation; provided, that, if, as of 5:00 p.m., New York City time, on the
Expiration Date, the Company has not received written notice that the shares of
Common Stock may be issued in compliance with such limitation, the Company’s
obligation to issue such shares shall terminate. This provision shall not
restrict the number of shares of Common Stock that a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a Fundamental
Transaction as contemplated in Section 9 of this Warrant. By written notice to
the Company, the Holder may waive the provisions of this Section but any such
waiver will not be effective until the 61st day after such notice is delivered
to the Company, nor will any such waiver effect any other Holder. This provision
shall not apply to Holders who as of the Closing Date beneficially own in excess
of 10% of the total number of issued and outstanding shares of Common Stock.

12. No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
that would otherwise be issuable, the Company shall pay cash equal to the
product of such fraction multiplied by the closing price of one Warrant Share as
reported by the applicable Trading Market on the Exercise Date.

13. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section at or prior to 5:00 p.m. (New York
City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:00 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such notices or communications shall be:
if to the Company, to NeoMagic Corporation, 3250 Jay Street, Santa Clara,
California 95054 Attn: Chief Financial Officer or to facsimile number
(408) 988-7030 (or such other address as the Company shall indicate in writing
in accordance with this Section) or (ii) if to the Holder, to the address or
facsimile number appearing on the Warrant Register (or such other address as the
Company shall indicate in writing in accordance with this Section).

14. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services

 

-12-



--------------------------------------------------------------------------------

business shall be a successor warrant agent under this Warrant without any
further act. Any such successor warrant agent shall promptly cause notice of its
succession as warrant agent to be mailed (by first class mail, postage prepaid)
to the Holder at the Holder’s last address as shown on the Warrant Register.

15. Miscellaneous.

(a) This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant. This Warrant may be amended only in writing signed by
the Company and the Holder, or their successors and assigns.

(b) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of this
Warrant and the transactions herein contemplated (“Proceedings”) (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the New York Courts. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the New York Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Warrant or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Warrant,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

(c) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

(d) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining

 

-13-



--------------------------------------------------------------------------------

terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

(e) Prior to exercise of this Warrant, the Holder hereof shall not, by reason of
by being a Holder, be entitled to any rights of a stockholder with respect to
the Warrant Shares

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

NEOMAGIC CORPORATION By:  

 

Name:   Scott Sullinger Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXERCISE NOTICE

NeoMagic Corporation

WARRANT NO.          DATED DECEMBER 6, 2006

Ladies and Gentlemen:

(1) The undersigned hereby elects to exercise the above-referenced Warrant with
respect to              shares of Common Stock. Capitalized terms used herein
and not otherwise defined herein have the respective meanings set forth in the
Warrant.

(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

  ¨ Cash Exercise under Section 10(a)

 

  ¨ Cashless Exercise under Section 10(b)

(3) If the Holder has elected a Cash Exercise, the holder shall pay the sum of
$             to the Company in accordance with the terms of the Warrant.

(4) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
the number of Warrant Shares determined in accordance with the terms of the
Warrant.

(5) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934) permitted to be owned under Section 11 of this Warrant to which
this notice relates.

 

HOLDER:

 

(Print name) By:  

 

Title:  

 

 

-2-



--------------------------------------------------------------------------------

WARRANT ORIGINALLY ISSUED DECEMBER 6, 2006

WARRANT NO.         

FORM OF ASSIGNMENT

To be completed and signed only upon transfer of Warrant

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                 the right represented by the within Warrant to purchase
                 shares of Common Stock to which the within Warrant relates and
appoints                  attorney to transfer said right on the books of the
Company with full power of substitution in the premises.

 

Dated:  

 

  TRANSFEROR:    

 

    (Print Name)     By:  

 

    Title:  

 

    TRANSFEREE:    

 

    (Print Name)    

 

    (Address of Transferee)    

 

   

 

In the presence of:    

 

   

 

-3-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REPRESENTATIONS AND WARRANTIES

(i) At the time of filing the Registration Statement on Form S-3 (File
No. 333-133088), the Company met the requirements for use of Form S-3 under the
1933 Act for a primary offering. A Registration Statement on Form S-3
(Registration No. 333-133088) with respect to the Securities, including a base
prospectus (the “Base Prospectus”), and such amendments to such registration
statement as may have been required to the date of this Agreement, has been
carefully prepared by the Company pursuant to and in conformity with the
requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the
rules and regulations thereunder (the “1933 Act Rules and Regulations”) of the
Securities and Exchange Commission (the “SEC”) and has been filed with the SEC
under the 1933 Act. Such registration statement has been declared effective by
the SEC. Copies of such registration statement, including any amendments
thereto, each related preliminary prospectus (meeting the requirements of
Rule 430, 430A or 430B of the 1933 Act Rules and Regulations) contained therein,
and the exhibits, financial statements and schedules thereto have heretofore
been delivered by the Company to the Placement Agent. A final prospectus
supplement containing information permitted to be omitted at the time of
effectiveness by Rule 430A or 430B of the 1933 Act Rules and Regulations will be
filed promptly by the Company with the SEC in accordance with Rule 424(b) of the
1933 Act Rules and Regulations. The term “Registration Statement” as used herein
means the registration statement as amended at the time it became effective by
the SEC under the 1933 Act (the “Effective Date”), including financial
statements, all exhibits and all documents incorporated by reference therein
and, if applicable, the information deemed to be included by Rule 430A or 430B
of the 1933 Act Rules and Regulations. If an abbreviated registration statement
is prepared and filed with the SEC in accordance with Rule 462(b) under the 1933
Act (an “Abbreviated Registration Statement”), the term “Registration Statement”
as used in this Agreement includes the Abbreviated Registration Statement. The
term “Prospectus” as used herein means, together with the Base Prospectus,
(i) the final prospectus supplement as first filed with the SEC pursuant to Rule
424(b) of the 1933 Act Rules and Regulations, or (ii) if no such filing is
required, the form of final prospectus included in the Registration Statement at
the Effective Date, including, in each case, the documents incorporated by
reference therein. The term “Preliminary Prospectus” as used herein shall mean a
preliminary prospectus as contemplated by Rule 430, 430A or 430B of the 1933 Act
Rules and Regulations included at any time in the Registration Statement,
including the Base Prospectus and any preliminary prospectus supplement, and
including in each case the documents incorporated by reference therein. The term
“Free Writing Prospectus” as used herein shall have the meaning set forth in
Rule 405 of the 1933 Act. The term “Issuer Free Writing Prospectus” as used
herein shall have the meaning set forth in Rule 433 of the 1933 Act Rules and
Regulations. The term “Disclosure Package” as used herein shall mean the
Preliminary Prospectus as most recently amended or supplemented prior to the
Initial Time of Sale (as defined below) together with the Issuer Free Writing
Prospectuses identified in Schedule I hereto, if any, and any other Free Writing
Prospectus that the parties hereto shall hereafter expressly agree to treat as
part of the Disclosure Package. The Preliminary Prospectus, if any, any Issuer
Free Writing Prospectus required to be filed pursuant to Rule 433(d) of the 1933
Act Rules and Regulations and the Prospectus delivered to the Placement Agent
for use in connection



--------------------------------------------------------------------------------

with the offering of the Securities have been and will be identical to the
respective versions thereof transmitted to the SEC for filing via the Electronic
Data Gathering Analysis and Retrieval System (“EDGAR”), except to the extent
permitted by Regulation S-T. For purposes of this Agreement, the words “amend,”
“amendment,” “amended,” “supplement” or “supplemented” with respect to the
Registration Statement, the Prospectus, any Free Writing Prospectus or the
Disclosure Package shall mean amendments or supplements to the Registration
Statement, the Prospectus, any Free Writing Prospectus or the Disclosure
Package, as the case may be, as well as documents filed after the date of this
Agreement and prior to the completion of the distribution of the Securities and
incorporated by reference therein as described above.

(ii) Neither the SEC nor any state or other jurisdiction or other regulatory
body has issued, and neither is, to the knowledge of the Company, threatening to
issue, any stop order under the 1933 Act or other order suspending the
effectiveness of the Registration Statement (as amended or supplemented) or
preventing or suspending the use of any Preliminary Prospectus, Issuer Free
Writing Prospectus, the Disclosure Package or the Prospectus or suspending the
qualification or registration of the Securities for offering or sale in any
jurisdiction nor instituted or, to the knowledge of the Company, threatened to
institute proceedings for any such purpose. The Preliminary Prospectus at its
date of issue and as of 5:00 p.m. Eastern Standard Time on the date hereof (the
“Initial Time of Sale”), the Registration Statement at each effective date and
the Initial Time of Sale, and the Prospectus and any amendments or supplements
thereto or to the Registration Statement when they are filed with the SEC or
become effective, as the case may be, contain or will contain, as the case may
be, all statements that are required to be stated therein by, and in all
material respects conform or will conform, as the case may be, to the
requirements of, the 1933 Act and the 1933 Act Rules and Regulations. Neither
the Registration Statement nor any amendment thereto, as of the applicable
effective date, contains or will contain, as the case may be, any untrue
statement of a material fact or omits or will omit to state any material fact
required to be stated therein or necessary to make the statements therein, not
misleading. Neither the Preliminary Prospectus, the Prospectus nor any
supplement thereto contains or will contain, as the case may be, any untrue
statement of a material fact or omits or will omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
Neither the Disclosure Package nor any supplement thereto, at the Initial Time
of Sale, contains or will contain, as the case may be, any untrue statement of a
material fact or omits or will omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, the Company makes no representation or warranty as to information
contained in or omitted from the Registration Statement, the Disclosure Package
or the Prospectus, or any such amendment or supplement, in reliance upon, and in
conformity with, written information furnished to the Company relating to the
Placement Agent by or on behalf of the Placement Agent expressly for use in the
preparation thereof (as provided in Section 12 hereof). There is no contract,
agreement, understanding or arrangement, whether written or oral, or document
required to be described in the Registration Statement, Disclosure Package or
Prospectus or to be filed as an exhibit to the Registration Statement that is
not described or filed as required. The documents incorporated by reference in
the Disclosure Package or the Prospectus at the time they were filed with the
SEC, complied in all material respects with the requirements of the Securities
Exchange Act of 1934, as amended (the “1934

 

-2-



--------------------------------------------------------------------------------

Act”), and the rules and regulations adopted by the SEC thereunder (the “1934
Act Rules and Regulations”). Any future documents incorporated by reference so
filed, when they are filed, will comply in all material respects with the
requirements of the 1934 Act and the 1934 Act Rules and Regulations; no such
incorporated document contained or will contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; and, when read together
and with the other information in each of the Disclosure Package and the
Prospectus, at the time the Registration Statement became effective, at the
Initial Time of Sale and at the Closing Date, each such incorporated document
did not or will not, as the case may be, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

(iii) The Company is eligible to use Issuer Free Writing Prospectuses in
connection with the offering of the Securities pursuant to Rules 164 and 433 of
the 1933 Act. Any Issuer Free Writing Prospectus that the Company is required to
file pursuant to Rule 433(d) of the 1933 Act Rules and Regulations has been, or
will be, timely filed with the SEC in accordance with the requirements of the
1933 Act Rules and Regulations. Each Issuer Free Writing Prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) of the 1933
Act or that was prepared by or on behalf of or used by the Company complies or
will comply in all material respects with the requirements of the 1933 Act Rules
and Regulations, including but not limited to legending and recordkeeping
requirements. Except for the Issuer Free Writing Prospectuses, if any,
identified in Schedule I hereto, the Company has not prepared, used or referred
to, and will not, without your prior consent, prepare, use or refer to any Free
Writing Prospectus. Each Issuer Free Writing Prospectus, as of its issue date
and at all times through the completion of the offering and sale of the
Securities, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement. The Company filed the Registration Statement with the
SEC before using any Free Writing Prospectus. The Company has satisfied and will
satisfy the conditions of Rule 433 of the 1933 Act Rules and Regulations such
that any electronic road show need not be filed with the SEC.

(iv) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (the
“Exceptions”).

(v) The Company and its Subsidiaries have been duly organized and are validly
existing as corporations in good standing under the laws of the states or other
jurisdictions in which they are incorporated, with full power and authority
(corporate and other) to own, lease and operate their properties and conduct
their businesses as described in each of the Disclosure Package and the
Prospectus and, with respect to the Company, to execute and deliver, and perform
the Company’s obligations under, this Agreement; the Company and its
Subsidiaries are duly qualified to do business as foreign corporations in good
standing in each state or other jurisdiction in which their ownership or leasing
of property or conduct of business

 

-3-



--------------------------------------------------------------------------------

legally requires such qualification, except where the failure to be so
qualified, individually or in the aggregate, would not have a Material Adverse
Effect. The term “Material Adverse Effect” as used herein means any material
adverse effect on the condition (financial or other), net worth, business,
affairs, management, prospects, results of operations or cash flow of the
Company and its Subsidiaries, taken as a whole. The Company has no significant
subsidiaries (as such term is defined in Rule 1-02(w) of Regulation S-X
promulgated by the Commission) other than those Subsidiaries listed on Schedule
II hereto (the “Subsidiaries”).

(vi) Neither the Company nor any of its Subsidiaries has sustained since the
date of the latest audited financial statements included or incorporated by
reference in the Disclosure Package any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree. otherwise than as set forth in each of the Disclosure Package and the
Prospectus and, since the respective dates as of which information is given in
the Disclosure Package, there has not been any change in the capital stock or
long-term debt of the Company or any of its Subsidiaries or any Material Adverse
Change, or any development involving a prospective Material Adverse Change,
otherwise than as set forth in each of the Disclosure Package and the
Prospectus. The term “Material Adverse Change” as used herein means any change
that has a Material Adverse Effect.

(vii) The issuance and sale of the Securities and the execution, delivery and
performance by the Company of this Agreement, and the consummation of the
transactions herein contemplated, will not conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or any of its
Subsidiaries under, any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which the Company or any of its Subsidiaries is bound or to which
any of the properties or assets of the Company or any of its Subsidiaries is
subject, except to such extent as, individually or in the aggregate, does not
have a Material Adverse Effect, nor will such action result in any violation of
the provisions of the Company’s certificate of incorporation or bylaws or any
statute, rule, regulation or other law, or any order or judgment, of any court
or governmental agency or body having jurisdiction over the Company or any of
its Subsidiaries or any of their properties; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the execution, delivery and
performance of this Agreement, the issuance and sale of the Securities or the
consummation of the transactions contemplated hereby, except such as have been,
or will be prior to the Closing Date, obtained under the 1933 Act or as may be
required by the National Association of Securities Dealers, Inc. (the “NASD”)
and such consents, approvals, authorizations, registrations or qualifications as
may be required under state securities or blue sky laws in connection with the
purchase and distribution of the Securities to the Investors.

(viii) The Company has duly and validly authorized capital stock as set forth in
each of the Disclosure Package and Prospectus; all outstanding shares of Common
Stock of the Company and the Securities conform, or when issued will conform, to
the description thereof in the Prospectus and have been, or, when issued and
paid for in the manner described herein will

 

-4-



--------------------------------------------------------------------------------

be, duly authorized, validly issued, fully paid and non-assessable; and the
issuance of the Securities to be purchased from the Company hereunder is not
subject to preemptive or other similar rights, or any restriction upon the
voting or transfer thereof pursuant to applicable law or the Company’s
certificate of incorporation, by-laws or governing documents or any agreement to
which the Company or any of its Subsidiaries is a party or by which any of them
may be bound. All corporate action required to be taken by the Company for the
authorization, issuance and sale of the Securities has been duly and validly
taken. Except as disclosed in each of the Disclosure Package and Prospectus,
there are no outstanding subscriptions, rights, warrants, options, calls,
convertible securities, commitments of sale or rights related to or entitling
any person to purchase or otherwise to acquire any shares of, or any security
convertible into or exchangeable or exercisable for, the capital stock of, or
other ownership interest in, the Company, except for such options or rights as
may have been granted by the Company to employees or directors pursuant to its
stock option or stock purchase plans. The outstanding shares of capital stock of
the Company’s Subsidiaries have been duly authorized and validly issued, are
fully paid and non-assessable and are owned by the Company free and clear of any
mortgage, pledge, lien, encumbrance, charge or adverse claim and are not the
subject of any agreement or understanding with any person and were not issued in
violation of any preemptive or similar rights; and there are no outstanding
subscriptions, rights, warrants, options, calls, convertible securities,
commitments of sale or instruments related to or entitling any person to
purchase or otherwise acquire any shares of, or any security convertible into or
exchangeable or exercisable for, the capital stock of, or other ownership
interest in any of the Subsidiaries.

(ix) The statements set forth in each of the Disclosure Package and the
Prospectus describing the Securities and this Agreement, insofar as they purport
to describe the provisions of the laws and documents referred to therein, are
accurate, complete and fair.

(x) Each of the Company and its Subsidiaries is in possession of and is
operating in compliance with all franchises, grants, authorizations, licenses,
certificates, permits, easements, consents, orders and approvals (“Permits”)
from all state, federal, foreign and other regulatory authorities, and has
satisfied the requirements imposed by regulatory bodies, administrative agencies
or other governmental bodies, agencies or officials, that are required for the
Company and its Subsidiaries lawfully to own, lease and operate their properties
and conduct their businesses as described in each of the Disclosure Package and
the Prospectus, and each of the Company and its Subsidiaries is conducting its
business in compliance with all of the laws, rules and regulations of each
jurisdiction in which it conducts its business, in each case with such
exceptions, individually or in the aggregate, as would not have a Material
Adverse Effect; each of the Company and its Subsidiaries has filed all notices,
reports, documents or other information (“Notices”) required to be filed under
applicable laws, rules and regulations, in each case, with such exceptions,
individually or in the aggregate, as would not have a Material Adverse Effect;
and, except as otherwise specifically described in each of the Disclosure
Package and the Prospectus, neither the Company nor any of its Subsidiaries has
received any notification from any court or governmental body, authority or
agency, relating to the revocation or modification of any such Permit or to the
effect that any additional authorization, approval, order, consent, license,
certificate, permit, registration or qualification (“Approvals”) from such
regulatory authority is needed to be obtained by any of them, in any case where
it could be reasonably expected that obtaining such Approvals or the failure to
obtain such Approvals, individually or in the aggregate, would have a Material
Adverse Effect.

 

-5-



--------------------------------------------------------------------------------

(xi) The Company and its Subsidiaries have filed all necessary federal, state
and foreign income and franchise tax returns and paid all taxes shown as due
thereon; all such tax returns are complete and correct in all material respects;
all tax liabilities are adequately provided for on the books of the Company and
its Subsidiaries except to such extent as would not have a Material Adverse
Effect; the Company and its Subsidiaries have made all necessary payroll tax
payments; and the Company and its Subsidiaries have no knowledge of any tax
proceeding or action pending or threatened against the Company or its
Subsidiaries that, individually or in the aggregate, might have a Material
Adverse Effect.

(xii) Except as described in each of the Disclosure Package and the Prospectus,
the Company and its Subsidiaries own or possess, or can acquire on reasonable
terms, adequate patents, patent licenses, trademarks, service marks and trade
names necessary to conduct the business now operated by them, and neither the
Company nor any of its Subsidiaries has received any notice of infringement of
or conflict with asserted rights of others with respect to any patents, patent
licenses, trademarks, service marks or trade names that, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect.

(xiii) The Company and its Subsidiaries have good and marketable title in fee
simple to all items of real property and good and marketable title to all
personal property owned by them, in each case free and clear of all liens,
encumbrances, restrictions and defects except such as are described in each of
the Disclosure Package and the Prospectus or do not materially affect the value
of such property and do not interfere with the use made and proposed to be made
of such property; and any property held under lease or sublease by the Company
or any of its Subsidiaries is held under valid, subsisting and enforceable
leases or subleases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property by the
Company and its Subsidiaries; and neither the Company nor any of its
Subsidiaries has any notice or knowledge of any material claim of any sort that
has been, or may be, asserted by anyone adverse to the Company’s or any of its
Subsidiaries rights as lessee or sublessee under any lease or sublease described
above, or affecting or questioning the Company’s or any of its Subsidiaries’
rights to the continued possession of the leased or subleased premises under any
such lease or sublease in conflict with the terms thereof.

(xiv) Except as described in each of the Disclosure Package and the Prospectus,
there is no pending action, suit or other proceeding involving the Company or
any of its Subsidiaries or any of their material assets for any failure of the
Company or any of its Subsidiaries, or any predecessor thereof, to comply with
any requirements of federal, state or local regulation relating to air, water,
solid waste management, hazardous or toxic substances, or the protection of
health, safety or the environment. Except as described in each of the Disclosure
Package and the Prospectus, none of the property owned or leased by the Company
or any of its Subsidiaries is, to the best knowledge of the Company,
contaminated with any waste or hazardous or toxic substances, and neither the
Company nor any of its Subsidiaries may be deemed an “owner or operator” of a
“facility” or “vessel” that owns, possesses, transports,

 

-6-



--------------------------------------------------------------------------------

generates or disposes of a “hazardous substance” as those terms are defined in
§9601 of the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §9601 et seq.

(xv) No labor disturbance exists with the employees of the Company or any of its
Subsidiaries or is imminent that, individually or in the aggregate, would have a
Material Adverse Effect. None of the employees of the Company or any of its
Subsidiaries is represented by a union and, to the best knowledge of the Company
and its Subsidiaries, no union organizing activities are taking place. Neither
the Company nor any of its Subsidiaries has violated any federal, state or local
law or foreign law relating to discrimination in hiring, promotion or pay of
employees, nor any applicable wage or hour laws, or the rules and regulations
thereunder, or analogous foreign laws and regulations, that might, individually
or in the aggregate, result in a Material Adverse Effect.

(xvi) The Company and its Subsidiaries are in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company and its Subsidiaries would have any liability; the Company and
its Subsidiaries have not incurred and do not expect to incur liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“pension plan” or (ii) Sections 412 or 4971 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the “Code”); and each “pension plan” for which the Company or any of
its Subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects, and nothing
has occurred, whether by action or by failure to act, that would cause the loss
of such qualification.

(xvii) The Company and its Subsidiaries maintain insurance of the types and in
the amounts generally deemed adequate for its business, including, but not
limited to, directors’ and officers’ insurance, insurance covering real and
personal property owned or leased by the Company and its Subsidiaries against
theft, damage, destruction, acts of vandalism and all other risks customarily
insured against, all of which insurance is in full force and effect. Neither the
Company nor any of its Subsidiaries has been refused any insurance coverage
sought or applied for, and the Company has no reason to believe that it and its
Subsidiaries will not be able to renew their existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

(xviii) Neither the Company nor any of its Subsidiaries is, or with the giving
of notice or lapse of time or both would be, in default or violation with
respect to its certificate of incorporation or by-laws. Neither the Company nor
any of its Subsidiaries is, or with the giving of notice or lapse of time or
both would be, in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any material
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries

 

-7-



--------------------------------------------------------------------------------

is bound or to which any of the properties or assets of the Company or any of
its Subsidiaries is subject, or in violation of any statutes, laws, ordinances
or governmental rules or regulations or any orders or decrees to which it is
subject, including, without limitation, Section 13 of the 1934 Act, which
default or violation, individually or in the aggregate, would have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has, at any time
during the past five years, (A) made any unlawful contributions to any candidate
for any political office, or failed fully to disclose any contribution in
violation of law, or (B) made any payment to any state, federal or foreign
government official, or other person charged with similar public or quasi-public
duty (other than payment required or permitted by applicable law).

(xix) Other than as set forth in each of the Disclosure Package and the
Prospectus, there are no legal or governmental proceedings pending to which the
Company or any of its Subsidiaries is a party or of which any property of the
Company or any of its Subsidiaries is the subject that, if determined adversely
to the Company or any of its Subsidiaries, would individually or in the
aggregate have a Material Adverse Effect or that would materially and adversely
affect the consummation of the transactions contemplated hereby or that is
required to be disclosed in each of the Disclosure Package or the Prospectus; to
the best of the Company’s knowledge, no such proceedings are threatened or
contemplated.

(xx) The Company is not and, after giving effect to the offering and sale of the
Securities, will not be a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company,” as such terms are defined in the Public Utility Holding Company Act of
1935, as amended (the “1935 Act”).

(xxi) The Company is not and, after giving effect to the offering and sale of
the Securities, will not be an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended (the “1940 Act”).

(xxii) At the earliest time after the filing of the Registration Statement at
which the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(a)(2) of the 1933 Act Rules and Regulations) and as of
the date hereof, the Company was not and is not an “ineligible issuer” as such
term is defined in Rule 405 of the 1933 Act Rules and Regulations, without
taking account of any determination by the SEC that it is not necessary that the
Company be considered an “ineligible issuer.”

(xxiii) Stonefield Josephson Inc., the accounting firm that has certified the
financial statements filed with or incorporated by reference in and as a part of
the Registration Statement, is an independent registered public accounting firm
within the meaning of the 1933 Act and the 1933 Act Rules and Regulations and
the rules and regulations of the Public Company Accounting Oversight Board
(“PCAOB”) of the United States. The Company and each of its Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that: (1) transactions are executed in accordance with
management’s general or specific authorization; (2) transactions are recorded as
necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (3) access to assets is permitted only in accordance with

 

-8-



--------------------------------------------------------------------------------

management’s general or specific authorization; and (4) the recorded accounts
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect thereto. The consolidated financial
statements and schedules of the Company, including the notes thereto, filed with
(or incorporated by reference) and as a part of the Registration Statement,
Disclosure Package or Prospectus, are accurate in all material respects and
present fairly the financial condition of the Company and its Subsidiaries as of
the respective dates thereof and the consolidated results of operations and
changes in financial position and consolidated statements of cash flow for the
respective periods covered thereby, all in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved except as otherwise disclosed therein. All adjustments necessary for a
fair presentation of results for such periods have been made. The selected
financial data included or incorporated by reference in the Registration
Statement, Disclosure Package and Prospectus present fairly the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements. Any operating or other statistical data included
or incorporated by reference in the Registration Statement, Disclosure Package
and Prospectus comply in all material respects with the 1933 Act and the 1933
Act Rules and Regulations and present fairly the information shown therein and
are based on or derived from sources that the Company reasonably and in good
faith believes are reliable and accurate, and such data agree with the sources
from which they are derived. All non-GAAP financial information included (or
incorporated by reference) in the Registration Statement, Disclosure Package or
Prospectus complies with the requirements of Regulation G and Item 10 of
Regulation S-K under the 1933 Act.

(xxiv) Except as disclosed in each of the Disclosure Package and the Prospectus,
no holder of any security of the Company has any right to require registration
of shares of Common Stock or any other security of the Company because of the
filing of the Registration Statement or the consummation of the transactions
contemplated hereby and, except as disclosed in each of the Disclosure Package
and the Prospectus, no person has the right to require registration under the
1933 Act of any shares of Common Stock or other securities of the Company. No
person has the right, contractual or otherwise, to cause the Company to permit
such person to underwrite the sale of any of the Securities. Except for this
Agreement, there are no contracts, agreements or understandings between the
Company or any of its Subsidiaries and any person that would give rise to a
valid claim against the Company, its Subsidiaries or any Placement Agent for a
brokerage commission, finder’s fee or like payment in connection with the
issuance, purchase and sale of the Securities.

(xxv) The Company has not distributed and, prior to the later to occur of
(A) the Closing Date and (B) completion of the distribution of the Securities,
will not distribute any offering material in connection with the offering and
sale of the Securities other than the Registration Statement, the Preliminary
Prospectus, any Issuer Free Writing Prospectus identified in Schedule I hereto,
the Disclosure Package and the Prospectus.

(xxvi) The Company has not taken and will not take, directly or indirectly, any
action designed to or that might reasonably be expected to cause or result in
stabilization or manipulation of the price of the Company’s Common Stock, and
the Company is not aware of any such action taken or to be taken by affiliates
of the Company.

 

-9-



--------------------------------------------------------------------------------

(xxvii) There is not currently and has not in the past been a failure on the
part of the Company or any of its respective directors or officers, in their
capacities as such, to comply with any applicable provisions of the
Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) and the rules and regulations
promulgated in connection therewith, including Sections 302, 402 and 906, and
the statements contained in any certification pursuant to such Act and related
rules and regulations are complete and correct.

(xxviii) The Company has established and maintains disclosure controls and
procedures and internal control over financial reporting as are currently
required (as such terms are defined in Rule 13a-15 and 15d-15 under the 1934
Act); the Company’s disclosure controls and procedures (i) are designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is accumulated and communicated to
management, including the principal executive and principal financial officer of
the Company, or persons performing similar functions, as appropriate to allow
timely decisions regarding required disclosure, and that such information is
recorded, processed, summarized and reported, within the time periods specified
in the 1934 Act Rules and Regulations; (ii) have been evaluated for
effectiveness; and (iii) are effective in all material respects to perform the
functions for which they were established.

(xxix) Except as discussed with the Company’s auditors and audit committee and
as disclosed in each of the Disclosure Package and the Prospectus, (i) there are
no significant deficiencies or material weaknesses in the design or operation of
internal control over financial reporting that are reasonably likely to
adversely affect the Company’s ability to record, process, summarize, and report
financial data and (ii) there is, and there has been, no fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal control over financial reporting.

(xxx) Since the date of the end of the last fiscal year for which audited
financial statements are included or incorporated by reference in each of the
Disclosure Package and the Prospectus, there have been no significant changes in
internal control over financial reporting or in other factors that could
significantly affect internal control over financial reporting, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

(xxxi) The Company has received no written comments from the SEC staff regarding
its periodic or current reports under the 1934 Act that remain unresolved and
have not been disclosed in the Registration Statement, Disclosure Package and
Prospectus.

(xxxii) No relationship, direct or indirect, exists between or among the Company
and any director, officer or stockholder of the Company, or any member of his or
her immediate family, or any customers or suppliers that is required to be
described in the Registration Statement, the Disclosure Package or the
Prospectus and that is not so described and described as required in material
compliance with such requirement. There are no outstanding loans, advances
(except normal advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any member of their
respective immediate families, except as

 

-10-



--------------------------------------------------------------------------------

disclosed in the Registration Statement, the Disclosure Package and the
Prospectus. The Company has not, in violation of the Sarbanes-Oxley Act,
directly or indirectly, extended or maintained credit, arranged for the
extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any director or executive officer of the Company.

(xxxiii) To the best knowledge of the Company, no change in any laws or
regulations is pending that could reasonably be expected to be adopted and if
adopted, could reasonably be expected to have, individually or in the aggregate
with all such changes, a Material Adverse Effect, except as set forth in or
contemplated in each of the Disclosure Package and the Prospectus.

(xxxiv) The minute books of each of the Company and its Subsidiaries have been
made available to the Placement Agent and contain a complete summary of all
meetings and other actions of the directors and shareholders of each such entity
in all material respects, and reflect all transactions referred to in such
minutes accurately in all material respects.

(xxxv) Neither the Company nor any of its Subsidiaries, nor any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its Subsidiaries, has, directly or indirectly, used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; made any direct or indirect
unlawful payment to any foreign or domestic government official or employee or
to foreign or domestic political parties or campaigns from corporate funds;
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.

(xxxvi) The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending, or to the
knowledge of the Company, threatened.

(xxxvii) Neither the Company nor any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
that, to the Company’s knowledge, will use such proceeds, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(xxxviii) No customer of or supplier to the Company or any of its Subsidiaries
has ceased purchases or shipments of merchandise to the

 

-11-



--------------------------------------------------------------------------------

Company or indicated, to the Company’s knowledge, an interest in decreasing or
ceasing its purchases from the Company or otherwise modifying its relationship
with the Company, other than in the normal and ordinary course of business
consistent with past practices in a manner which would not, singly or in the
aggregate, result in a Material Adverse Effect.

 

-12-